Citation Nr: 0826277	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  00 23-603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral basal laminar 
disease of the eyes.  

[The veteran's claims under 38 U.S.C.A. § 1151 (West 2002) 
and for higher ratings for residuals of a colonoscopy with 
ventral hernia are addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

The Board remanded this case back to the RO in August 2001.  
The case was subsequently returned to the Board and in July 
2003 the Board issued a decision.  This decision was vacated 
and remanded by the United States Court of Appeals for 
Veterans Claims (Court) in June 2004.  The Board then 
remanded this matter to the RO for further development in 
September 2004.  Substantial compliance having been 
completed, the case has been returned to the Board.  

The veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in January 2003.  A 
transcript of that hearing has been associated with the 
claims file.  

The Board notes that the veteran has perfected an appeal to 
the Board as to other issues.  However, as the representative 
listed on the cover page only represents the veteran on the 
issue on the cover page, the other claims perfected to the 
Board are the subject of a separate decision.  




FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development has been accomplished.

2.  Bilateral basal laminar disease of the eyes was not 
present in service or for many years afterward, and is not 
etiologically related to service.  


CONCLUSION OF LAW

Bilateral basal laminar disease of the eyes was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Any error in notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2001 that fully 
addressed all three notice elements.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also sent subsequent letters 
providing him with notification regarding this claim.  This 
claim was last readjudicated in September 2006 when the RO 
issued a supplemental statement of the case (SSOC).   

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Any deficiencies 
of notice in this regard constitute harmless error in this 
case, as the veteran's service connection claim is being 
denied.  

The Board finds that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist him with the development of facts pertinent to 
his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Specifically, VA has obtained records of VA and private 
treatment reported by the veteran and has obtained a VA 
medical examination and opinion, based on a claims file 
review, addressing the claimed disability.  Moreover, there 
is no indication from the claims file of additional medical 
treatment for which VA has not obtained, or made sufficient 
efforts to obtain, corresponding records.

The Board notes that the veteran has submitted additional 
information after the most recent SSOC was issued.  No waiver 
of AOJ review is of record for this information.  The 
information submitted appears to be related to the veteran's 
other appeals and is not relevant to the issue that is the 
subject of this decision.  The Board is aware that May 2006 
VA treatment records submitted after the last SSOC do address 
the veteran's current eye disorder in that they show he is 
legally blind and that he asserts that he has had progressive 
loss of vision since a 1970 injury.  This information is 
cumulative and redundant of information already on file which 
has been considered in past adjudications.  Accordingly, the 
Board finds no prejudice to the veteran in proceeding to 
decide the claim on the merits.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has bilateral basal laminar 
disease of the eyes as a result of his active military 
service in the United States Army.  He contends that an in-
service injury to the left eyebrow has resulted in current 
bilateral eye disease.  He states that pain of the eyes and 
left forehead, loss of eyesight, numbness of left side of 
face and forehead, and tingling electric sensation persist to 
the present day.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," such as an organic disease of the 
nervous system, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Competent medical evidence shows that the veteran has current 
bilateral basal laminar disease of the eyes.  As a current 
disability is shown during the course of the appeal, the 
remaining question is whether this disability is the result 
of the veteran's active military service.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of such evidence is against a 
finding that the veteran has current bilateral basal laminar 
disease of the eyes etiologically related to his service.  

According to the veteran's service treatment records, at the 
time of his May 1968 pre-induction examination he had distant 
vision in the right eye of 20/30 and in the left eye of 
20/40.  Near vision was not recorded.  The veteran reported 
having no eye trouble.  September 1968 treatment records 
later show vision in the left eye of 20/20 and the right eye 
of 20/30.  In April 1969, the veteran complained of 
discomfort and twitching of the left eye when exposed to cold 
and wind or to a hot shower.  It was noted that the veteran 
had a history of eye injury in that he cut his left eyebrow.  
He also complained of numbness over the left forehead and 
scalp.  The cut was reportedly at the extreme lateral side of 
the eyebrow and there was no visual disturbance.  On physical 
examination the veteran experienced pain on palpation of the 
supraorbital area and pain in the area of the scar in the 
eyebrow.  The impression given was post traumatic pain 
secondary to a laceration of left supraorbital region.  

The veteran's March 1970 expiration of term of service 
examination showed a normal clinical evaluation of the eyes.  
Distant vision was reported as 20/30 in the right eye and 
20/25 in the left eye and near vision was reported as 20/30 
bilaterally.  No defects related to the veteran's vision or 
eyes were noted.  In a report of medical history completed in 
connection with this examination he reported having color 
blindness and eye trouble.  On this form, the physician's 
summary and elaboration of pertinent data simply states 
"Negative".  

September 1994 X-rays taken of the right zygoma to rule out 
fracture reportedly showed intact visualized 
zygomaticomaxilary complex.  October and November 1998 VA 
treatment notes show that the veteran has basal laminar 
drusen left eye greater than right eye.

The veteran was afforded a VA examination in July 2002.  The 
examiner noted a review of the veteran's claims file.  
Objective findings revealed uncorrected vision as light 
perception in the right eye and hand movements left eye.  The 
impression given was basal laminar disease of the retinas, 
bilateral.  In the examiner's opinion the veteran's basal 
laminar disease of the eyes is a heredofamilial condition and 
would have no bearing on any activity that the veteran 
participated in the service.  The examiner explained that 
this follows a course inherent in the veteran's genetic 
makeup.  The examiner concluded that no relationship was 
found between the condition and any activity that the veteran 
participated in during service.  

In January 2005, the veteran was afforded another VA 
examination by the same examiner from July 2002.  The 
veteran's claims file was not available for this examination.  
After examination, an impression of bilateral pterygiums and 
bilateral retinopathy was entered.  The examiner noted that, 
having reviewed the medical records synopsis in which the 
veteran was found to have deficiency of reflexes noted by 
retinopathy stimulus testing and as a result of which 
diagnosis of basilar laminar dystrophy pathology was made, it 
was the examiner's opinion that it was not likely that the 
veteran's current eye condition was in any way related to his 
service activity given the condition being a heredofamilial 
disease.  

The veteran was later afforded another VA examination in 
January 2006 with a different VA physician.  The veteran's 
claims file was available to the examiner and reviewed.  It 
was noted that the veteran felt his bilateral basal laminar 
disease of the eyes was caused when he was refueling a plane 
and slipped and hit the wing with his forehead in 1969.  At 
the examination, the veteran reported starting to notice a 
decrease in the visual acuity of both eyes in 2000 which got 
worse since that time.  A detailed examination of the eyes 
was performed.  The veteran's visual acuity was reported as 
such that he could detect hand movement with either eye.  The 
left eyebrow had a scar.  The diagnosis given was macular 
degeneration and the problem associated with the diagnosis 
was bilateral basal laminar of the eyes.  The examiner's 
opinion was that the veteran's bilateral basal laminar 
disease of the eyes was not related to any incident of 
service origin, the condition did not exist prior to service, 
and it was not aggravated by the veteran's period of service.  
The examiner's stated rationale was that: 

Veteran has bilateral basal laminar disease, a type 
of age related macular degeneration.  This is a 
very common degenerative disorder, that typically 
manifests later in adult life.  Veteran has typical 
manifestations of this condition.  My clinical 
experience includes 10's of thousands of patients 
with this condition.  Veteran's condition is 
typical of that; there is no evidence whatever that 
service was causative in any way or aggravated 
condition.  

The veteran also submitted a February 2006 letter from a 
private physician.  The physician noted a re-review of the 
veteran's record.  The physician also noted a past 
examination of the veteran where he was found to be legally 
blind in both eyes.  The history obtained from the veteran 
was that he had orbital fractures while in the service and 
head trauma when he was in the service in the late 1960s and 
early 1970s.  He then developed a progressive loss of vision 
which developed in the 1990s or late 1980s.  The physician 
stated that the veteran's present loss of vision is not a 
condition that is within his eyes, but a condition that is 
related to his nervous system as the messages from the eye 
are transmitted to the brain.  In the physician's opinion, it 
is possible that the trauma in service resulted in a 
cicatricial process which continued and perhaps was related 
to intracranial pressure that caused progressive blindness.  
The physician stated that it seemed that there was a 
reasonable and greater than 50 percent chance diagnosis of 
this having occurred.  The physician considered the veteran's 
eye condition to be related to his in-service accident.  

The veteran has stated that his current bilateral eye disease 
began during his service.  The veteran is competent to 
testify about observable symptoms.  See 38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, he is not competent to enter a diagnosis of 
bilateral basal laminar disease of the eyes or to enter a 
probative opinion as to the etiology of any diagnosed 
disorder, as that requires a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  To the extent 
that the veteran has asserted that he noticed progressive 
loss of vision beginning in service, the Board notes that 
such was not shown on examination at his separation from 
service and that medical professionals have specifically 
opined that his loss of vision is not related to any in-
service event or injury.  

Bilateral basal laminar disease of the eyes is not shown 
until 1998, although the veteran has reported that a 
progressive loss of vision developed prior to that.  The 
veteran filed a claim with VA in June 1991 for nonservice-
connected pension benefits.  In examinations and other 
records for that claim there was no indication that the 
veteran had any bilateral eye disease or complaints at that 
time.  In fact, in a June 1992 VA Form 9 the veteran listed 
the specific disabilities he felt made him totally and 
permanently disabled.  No bilateral eye disease or complaints 
related to his eyes were noted.  At the veteran's personal 
hearing before the undersigned he testified that his first 
post-service treatment related to his eyes was in the 1990s.  
While certainly not dispositive in this case, the lack of 
treatment and complaint related to any bilateral eye disease 
for many years is evidence against a finding that current 
bilateral eye disease is related to service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).   

Regarding the conflicting medical opinions, while the Board 
may not reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . .  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Libertine v. Brown, 
9 Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996). 

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the United States Court of Appeals for the Federal 
Circuit and the Court have specifically rejected the 
"treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri, 4 Vet. App. 467.  
Instead, in offering guidance on the assessment of the 
probative value of medical opinion evidence, the Court has 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  See Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005); see also Guerrieri, 
4 Vet. App. 467.

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-49 (2000).  

The Board has afforded more probative weight to the opinion 
expressed by the VA examiner in January 2006 than to the 
opinion offered by the private physician in February 2006.  
Both examiners report a review of the veteran's records.  The 
VA examiner reviewed the veteran's claims file, which 
contains prior examinations, treatment records, and service 
records.  It is unclear exactly what was reviewed by the 
private examiner.  The VA examiner's clinical experience 
includes "10's of thousands" of patients with the condition 
he diagnoses the veteran as having.  It is unclear what level 
of experience the private examiner has.  Both medical 
professionals report an examination of the veteran.  

The VA examiner diagnosed the veteran with macular 
degeneration and the problem associated with the diagnosis 
being bilateral basal laminar of the eyes.  The examiner 
offered an opinion that based on his experience, his 
examination of the veteran, and his review of the veteran's 
relevant records that bilateral basal laminar of the eyes was 
not related to an in-service injury.  The examiner explained 
his rationale by stating that he believed (based on 
experience, examination, and review of the relevant history) 
the veteran had a typical case of basal laminar disease of 
the eyes, which is an age related macular degeneration 
commonly manifesting later in adult life.  This opinion is 
very definite in nature ("there is no evidence whatever that 
service was causative in any way or aggravated condition").

In contrast, the private examiner noted that the veteran was 
legally blind, but did not state a specific disorder causing 
the blindness.  The examiner did note that the condition 
causing blindness was related to the veteran's nervous 
system.  The examiner stated is a rather speculative manner 
(it is "possible" and "perhaps was related") that the in-
service injury may have caused intracranial pressure causing 
progressive blindness.  The physician then indicated that 
there was a greater than 50 percent chance that this was what 
had happened.  The value of the physician's opinion - that an 
in-service injury caused intracranial pressure which then in 
turn resulted in progressive blindness - is lessened by the 
seemingly inaccurate history on which it is premised, as well 
as the more speculative language used.  No orbital fracture 
or fractures were shown during service.  Accordingly, the 
private physician's opinion is, at least in part, based on a 
misrepresentation of the veteran's history.  While the 
veteran did experience some head trauma while in service 
(discussed more thoroughly above), it would appear that the 
private physician was under the impression that the trauma 
was of such severity as to cause fractures.  This is simply 
not shown by the competent medical evidence.  For these 
reasons, the Board is affording the January 2006 opinion 
offered by the VA examiner higher probative value than the 
opinion offered by the private physician in a February 2006 
letter.  The other medical opinions of record, and the 
competent medical evidence of record, are not in significant 
conflict with the VA examiner's opinion.       

Simply put, the evidence shows that while in service the 
veteran had a blow to the head resulting in a cut to the left 
eyebrow, but that there was no loss of visual acuity.  The 
veteran subsequently had a normal clinical evaluation of the 
eyes on separation from service.  At separation his visual 
acuity had not decreased from the level reported at his pre-
induction examination.  Treatment for a bilateral eye disease 
was then not shown until 20 or more years after his 
separation.  While the veteran has submitted an opinion 
linking a current eye disability to his in-service injury, 
the Board has afforded more probative weight to the January 
2006 opinion entered by a VA examiner for the reasons 
discussed above.  There is no evidence of any organic disease 
of the nervous system manifest to a compensable degree within 
one year after the veteran's separation from service.  Given 
the above, the Board finds that service connection is not 
warranted.  

The Board notes that in a February 2005 letter, the veteran's 
representative stated that the opinion offered by a VA 
examiner on the subject of whether a pre-existing condition 
was aggravated in service must be more than simply presuming 
the lack of aggravation, it must rise to the higher level of 
clear and unmistakable evidence sufficient to rebut the 
presumption of aggravation.  In this case, the Board finds no 
need to address aggravation of a preexisting disorder.  The 
veteran had a normal clinical evaluation of the eyes upon 
entry into service and the veteran is presumed sound at that 
time related to his eyes and vision.  Treating the veteran as 
sound at entry into service is more favorable to the veteran.  
Service connection is warranted for a chronic disability that 
begins in service; however, if a veteran has a preexisting 
chronic disability, the existence of the chronic disability 
in service would not warrant service connection without 
aggravation of that disability.    

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral basal 
laminar disease of the eyes, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b). 



ORDER

Entitlement to service connection for bilateral basal laminar 
disease of the eyes is denied.


______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


